Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-15-00369-CR

                                   IN RE David Jermain HAWKINS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: July 8, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 18, 2015, relator David Jermain Hawkins filed a pro se petition for writ of

mandamus raising several complaints with respect to a recent guilty verdict after a jury trial in the

underlying criminal proceeding. The court has considered relator’s petition and is of the opinion

that relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause Nos. 2015CR0290 and 2015CR0291, styled The State of Texas v. David Jermain
Hawkins, pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela
presiding.